Exhibit 10.101

 

Letter from The Smith & Wollensky Restaurant Group, Inc. to Alan M. Mandel dated
as of June 20, 2000.

 

May 30, 2000

 

Via Facsimile

 

 

(248) 372-2114

Mr. Alan Mandel

 

Dear Alan:

 

It gives me great pleasure to offer you the position of Chief Financial Officer
for The Smith & Wollensky Restaurant Group, Inc. The following points lay out
the terms of the position, as we discussed:

 

•                  Base salary $200,000

•                  Bonus potential: A minimum of $20,000 based on year 2000
EBITDA of $8.2 million: with an increase potential of up to $40,000 based on
company financial results. (This is based on the same plan as the President’s.)

•                  Stock options: 25,000 initially, vesting over 5 years with an
additional minimum of 5,000 per year.

•                  Full medical coverage, as per our existing executive plan.

•                  401K package as per our existing executive plan.

•                  Vacation: 3 weeks per year.

•                  Company car, with gasoline, insurance, parking and tolls
provided.

•                  Dining allowance: $5,000.00 per year for R&D:

•                  Comprehensive relocation package, based on three bids from
nationally known and reputable companies.

 

In addition, should you decide not to relocate to the New York area until
summer, 2001 the company will provide the following terms:

 

•                  A corporate apartment.

•                  Weekly flight to and from your Michigan home.

•                  Four-day work week, Monday through Thursday.

 

We look forward to having you on board, I know you will be a tremendous asset to
the company, and I hope we have a long and fruitful relationship. I look forward
to your response.

 

 

Sincerely,

/S/ Jim Dunn

 

Jim Dunn

President

 

--------------------------------------------------------------------------------


 

June 20, 2000

 

Via Facsimile

 

 

(248) 372-2114

Mr. Alan Mandel

 

Dear Alan:

 

The following is a summary of our discussion regarding the two remaining points
of the terms of your employment with The Smith & Wollensky Restaurant Group,
Inc. (SWRG):

 

•                  If you do not relocate to the New York-area, SWRG will
provide $2,500 per month in housing reimbursement for a period of one year from
the effective date of your employment.  This housing reimbursement will cease
should you relocate to the New York-area prior to the end of the one year
period.

 

•                  If there is a change in control of the company where your
services would no longer be required, you will receive a severance package
equivalent to one year’s salary, with medical insurance coverage for one year.

 

Please let me know if the foregoing reflects your understanding of these points
of the agreement.

 

 

Sincerely,

/S/ Jim Dunn

 

Jim Dunn

President

 

--------------------------------------------------------------------------------